Sherwood, J.
(dissenting) In this case, under the facts and circumstances stated in the record, I think the defendant was guilty of actionable negligence in allowing its freight car to remain standing upon the public highway in the manner it is shown to have done at the time the injury occurred to the plaintiff; and I further think that an empty box car, or any other kind of railroad car, allowed to stand in the highway as this was permitted to, is naturally calculated to frighten horses of ordinary gentleness, not accustomed to go or be used about such cars.
The defendant did not demur to the plaintiff’s declaration. It was sufficient to support the judgment given in this case after a trial upon the merits, and should not be reversed upon the grounds taken in this Court on this hearing. Stoflet v. Marker 34 Mich. 313; Brown v. McHugh 35 Mich. 50; Aldrich v. Ghubb 35 Mich. 350; Jackson v. Collins 39 Mich. 559; Briggs v. Milburn 40 Mich. 513; Rowland v. Kalamazoo Sup’ts of Poor 49 Mich. 553.
I think the case was properly submitted to the jury, and should be affirmed with costs.